 1   EDWARD T. WEBER, ESQ. #194963
     LAW OFFICES OF EDWARD T. WEBER
 2   17151 Newhope Street, Suite 203
 3   Fountain Valley, CA 92708
     Telephone: (657) 235-8359
 4   Facsimile: (714) 459-7853
     E-Mail: ed@eweberlegal.com
 5
     Attorneys for Mortgagee/Lienholder/Claimant
 6

 7                               UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,                             No.: 2:18-cv-00812-KJM-CKD
10
                            Plaintiff,
11
             v.
12                                                          STIPULATION AND WITHDRAWAL OF
                                                   th       VERIFIED CLAIM AND ANSWER OF
      REAL PROPERTY LOCATED AT 6501 14
13    STREET, RIO HONDO, CALIFORNIA 95673,                  LIENHOLDER, GAUKROGER
      SACRAMENTO COUNTY, APN: 207-0230-                     ENTERPRISES REAL ESTATE &
14    004-0000 INCLUDING ALL                                INVESTMENT CO., LTD 401(k) PLAN AS
      APPURTENANCES AND IMPROVEMENTS                        TO AN UNDIVIDED 86.785% INTEREST
15
      THERETO, ET AL.                                       AND AVALON GOLDINVESTMENT,
16                     Defendant.                           LLC AS TO AN UNDIVIDED 13.215%
                                                            INTEREST
17

18          IT IS HEREBY STIPULATED by and between claimant, GAUKROGER
19   ENTERPRISES REAL ESTATE & INVESTMENT CO., LTD 401(k) PLAN AS TO AN
20
     UNDIVIDED 86.785% INTEREST AND AVALON GOLDINVESTMENT, LLC AS TO
21
     AN UNDIVIDED 13.215% INTEREST (“Claimant”), by and through her undersigned counsel,
22
     Edward T. Weber, and Plaintiff, the United States of America (“Plaintiff”), by and through its
23

24   undersigned counsel, Kevin C. Khasigian, Assistant U.S. Attorney, as follows:

25          1.      Claimant asserted a lienholder interest in the defendant property located at 6501

26   14th STREET, RIO HONDO, CALIFORNIA 95673, SACRAMENTO COUNTY,
27
     APN: 207-0230-004-0000.
28
                                                        1
           STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF GAUKROGER ENTERPRISES, ET AL.
 1          2.      Claimant filed an answer to the complaint in this case on 5/22/2018.
            3.      The loan has since been satisfied and Claimant no longer has an interest in the
 2

 3   defendant real property located at 6501 14th STREET, RIO HONDO, CALIFORNIA 95673,

 4   SACRAMENTO COUNTY, APN: 207-0230-004-0000.

 5
            4.      Accordingly, Claimant hereby withdraws its claim filed in the above-captioned
 6
     case on May 21, 2018, with respect to 6501 14th STREET, RIO HONDO, CALIFORNIA 95673,
 7
     SACRAMENTO COUNTY property [Dk. 18], and its answer filed in the above-captioned case
 8
     on May 22, 2018 [Dk. 19].
 9
            5.      To the extent required under the Federal Rules of Civil Procedure, Rule 41(a),
10
     Plaintiff agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the
11
     Federal Rules of Civil Procedure, Rule 41(a). Defendant Real Property Located at 6501 14th
12
     STREET, RIO HONDO, CALIFORNIA 95673, SACRAMENTO COUNTY is the in rem
13
     Defendant.
14
            6.      Each party hereto is to bear its own costs; and
15
            7.      Claimant is hereby removed from the Service List for the above-captioned case.
16

17                                                LAW OFFICES OF EDWARD T. WEBER
18

19
     Dated: September 3, 2019              By:    /s/ Edward T. Weber____________
20                                                EDWARD T. WEBER, ESQ.
                                                  Attorneys for Lienholder/Claimant
21

22

23                                                  McGREGOR W. SCOTT
                                                    UNITED STATES ATTORNEY
24

25   Dated: September 3, 2019                       /s/ Kevin C. Khasigian
                                                    KEVIN C. KHASIGIAN
26
                                                    Assistant U.S. Attorney
27                                                  (Authorized by email)

28
                                                      2
           STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF GAUKROGER ENTERPRISES, ET AL.
 1                                                    ORDER
 2   The Court has read and considered the Stipulation of Withdrawal of Verified Claim and Answer
 3   by GAUKROGER ENTERPRISES REAL ESTATE & INVESTMENT CO., LTD 401(k)
 4   PLAN AS TO AN UNDIVIDED 86.785% INTEREST AND AVALON
 5   GOLDINVESTMENT, LLC AS TO AN UNDIVIDED 13.215% INTEREST (“Claimant”),
 6   and Plaintiff, United States of America (“Plaintiff”), by and through their respective counsel
 7   (collectively, the “Parties”). For the reasons stated in the Stipulation and for good cause shown,
 8          IT IS HEREBY ORDERED as follows:
 9          1.      The Stipulation is approved.
10          2.      Claimant’s claim filed in the above-captioned case on May 21, 2018 [Dk. 18] is
11   hereby deemed withdrawn.
12          3.      Claimant’s answer filed in the above-captioned case on May 22, 2018 [Dk. 19] is
13   hereby deemed withdrawn.
14          4.      Claimant is hereby deemed dismissed from the above-captioned case.
15          IT IS SO ORDERED.
16   DATED: September 3, 2019.
17

18

19                                                  UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
                                                      3
           STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF GAUKROGER ENTERPRISES, ET AL.
